Title: To James Madison from Bartholomew Dandridge, 15 December 1801
From: Dandridge, Bartholomew
To: Madison, James


					
						Sir
						Aux Cayes Decr. 15. 1801.
					
					I have not had the honor to address You lately, owing to the barreness of any intelligence that cou’d be interesting or useful to you from this quarter.  I now do it merely to inform you that notwithstanding the unhappy Disturbances which have recently pass’d in the North of this Island, every thing has remained perfectly quiet in the south.  In the neighbourhood of Jacqmel some disposition to insurrection showed itself & some murders took place, but order was soon restored by the presence of Genl. Dessalines.
					In October I had the honor to receive a Copy of your Circular to the Consuls & Agents, dated 1 Augt. to which due attention has & will be given by me.
					Merchants of the U States must have lost considerably by their trade to this place latterly, as every Article imported from the Ud. States since my residence here (except in a very few instances) has been sold at a great loss.  We have been daily expecting that the Communication between this place & Jamaica would be permitted, but as yet it has not taken place.  We have just received an account of Peace between France & England, but are totally ignorant of any of its conditions.  I have the honor to be, with sincere esteem & very respectfully, Sir, Yr. mo: obt. Sert.
					
						Bew. Dandridge
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
